ORDER
The Disciplinary Review Board on October 19,1998, having filed with the Court its decision concluding that DANNY M. VENENC-HAK of Morristown, who was admitted to the bar of this State in 1985, and who was temporarily suspended from practice for failure to cooperate with an audit conducted by the Office of Attorney Ethics by Order of the Court dated September 5, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1 .1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with the client), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that DANNY M. VENENCHAK is suspended from the practice of law for a period of three months, and until further Order of the Court, effective immediately; and it is further
*549ORDERED that no petition for reinstatement to practice be filed until respondent demonstrates that he has cooperated fully with the Office of Attorney Ethics in its audit and any related investigation; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.